Title: 11th.
From: Adams, John Quincy
To: 


       This day completes my twenty first year; It emancipates me from the yoke of paternal authority which I never felt, and places me upon my own feet, which have not strength enough to support me. I continue therefore still in a state of dependence. One third of the period of my professional studies has also now elapsed; and two years more will settle me, should life and health continue; in a situation where all my expectations are to center. I feel sometimes a strong desire to know what my circumstances will be in seven years from this: but I must acknowledge, I believe my happiness would rather be injured than improved by the information.
      